Citation Nr: 1709803	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left shoulder degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for service-connected pulmonary chest pain. 

3.  Entitlement to a rating in excess of 10 percent for service-connected left lower extremity paresthesia prior to September 18, 2015 and in excess of 40 percent thereafter. 

4.  Entitlement to a rating in excess of 10 percent for service-connected right lower extremity paresthesia prior to September 18, 2015 and in excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his pastor


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1972 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reduced a rating for a left shoulder disability from 20 percent to 10 percent, reduced a rating for pulmonary chest pain from 10 percent to noncompensable, and severed service connection for left and right lower extremity paresthesia.

In an August 2013 rating decision, the RO granted service connection for paresthesia and paraparesis of the left lower extremity and granted service connection for paresthesia and paraparesis of the right lower extremity.  The effective date assigned for both disabilities was October 18, 2010.  The rating decision also increased the Veteran's service-connected left shoulder disability rating from 10 percent to 20 percent, effective January 12, 2011.

In January 2015, the Veteran along with his wife and his pastor appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the Board hearing is of record.   

The appeal was previously before the Board in March 2015.  The March 2015 Board decision, which was effectuated by an August 2015 rating decision, restored an evaluation of 20 percent for service-connected left shoulder with degenerative changes effective May 1, 2009; restored a 10 percent rating for service-connected pulmonary chest pain effective May 1, 2009; restored service connection for a left lower extremity neurological condition with a 10 percent evaluation effective May 1, 2009; and restored service connection for a right lower extremity neurological condition with a 10 percent evaluation effective May 1, 2009.  The May 2015 Board decision remanded entitlement to a rating in excess of 20 percent for a service-connected left shoulder degenerative changes, entitlement to a rating in excess of 10 percent for service-connected pulmonary chest pain, entitlement to a rating in excess of 10 percent for service-connected left lower extremity paresthesia, and entitlement to a rating in excess of 10 percent for service-connected right lower extremity paresthesia for additional development.

A November 2015 rating decision increased the Veteran's disability rating for paresthesia and paraparesis of the left and right lower extremities from 10 percent to 40 percent for each extremity.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for a service-connected left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pulmonary chest pain is manifested by pre-bronchodilator Forced Expiratory Volume in one second (FEV-1) of 42 percent and post-bronchodilator FEV-1 of 48 percent.

2.  Throughout the appeal period, the Veteran's left lower extremity paresthesia is best characterized as severe incomplete paralysis of the sciatic nerve.
3.  Throughout the appeal period, the Veteran's right lower extremity paresthesia is best characterized as severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, for pulmonary chest pain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.97, Diagnostic Code (DC) 6845 (2016).

2.  Throughout the appeal period, the criteria for a disability rating of 40 percent for left lower extremity paresthesia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2016).

3.  The criteria for a disability rating in excess of 40 percent for left lower extremity paresthesia have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2016).

4.  Throughout the appeal period, the criteria for a disability rating of 40 percent for right lower extremity paresthesia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2016).

5.  The criteria for a disability rating in excess of 40 percent for right lower extremity paresthesia have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Although the evaluation of a service-connected disability requires a review of a Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

I.  Pulmonary chest pain

The Veteran contends that his pulmonary chest pain warrants a higher rating than his currently assigned rating of 10 percent.  The Board finds that a rating of 60 percent is warranted under DC 6845.

Service connection for pulmonary chest pain secondary to ankylosing spondylitis was initially granted in a July 2003 rating decision and rated as 10 percent disabling under Diagnostic Code 5002-6604.  In a March 2009 rating decision, the RO evaluated the Veteran's pulmonary chest pain associated with lumbosacral spine with ankylosing spondylitis and degenerative disc disease as noncompensable under DC 5321 effective May 1, 2009.  DC 5321 is the diagnostic code for muscles of respiration, to include the thoracic muscle group.   Pursuant to a March 2015 Board decision, which was effectuated by an August 2015 rating decision, a 10 percent evaluation rating was restored for pulmonary chest pain effective May 1, 2009 under DC 5321. 

The Veteran's diagnosis of pulmonary chest pain is not expressly listed in the Rating Schedule.  The Board finds that the Veteran's pulmonary chest pain is best encompassed by Diagnostic Code 6845 for chronic pleural effusion or fibrosis.  DC 6845 uses the general rating formula for restrictive lung disease and the criteria include pulmonary functioning limitations, which accounts for the Veteran's symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Not only is the newly assigned diagnostic code directly applicable to the Veteran's symptomatology, it provides for an increased evaluation, and thus does not prejudice the Veteran.

Special provisions regarding evaluation of respiratory conditions are set forth in 38 C.F.R. § 4.96.  They direct that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Under General Rating Formula for Restrictive Lung Disease (DCs 6840 through 6845), a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  The next higher rating, 30 percent, is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6845.

VA and private treatment records show the Veteran reported chest pain throughout the appeal period.  A pulmonary function test in a December 2008 private treatment record found moderate air flow with concomitant mild restrictive lung disease.  A November 2013 CT scan showed mild bilateral posterior dependent atelectasis and minimal posterior lung base scarring. 

The Veteran's April 2015 VA examination, pulmonary function testing showed pre-bronchodilator FEV-1 42 percent of predicted value and FEV-1/FVC 89 percent of predicted value; and post- bronchodilator FEV-1 48 percent of predicted value and FEV-1/FVC 93 percent of predicted value.  The examiner noted that on pulmonary function testing, the Veteran complained of right sided upper lung pain and had difficulty inhaling, and with FCV maneuver and pleth.  He was not able to hold his breath for DLCO.  The examiner noted testing results may not be accurate for those reasons.

At the Veteran's September 2015 VA examination, the examiner diagnosed restrictive lung disease with degenerative joint disease at the sternomanubrial articulation and atelectasis and pulmonary scarring due to ankylosing spondylitis.  The examiner noted objective pain with deep inspiration.  He also noted that the lungs were clear with decreased breath sounds throughout corresponding with shallow breaths and the Veteran was tender to palpitation over the sternum and ribs.  The Veteran's pulmonary function test showed pre-bronchodilator FEV-1 was 42 percent of predicted value and FEV-1/FVC was 69 percent of predicted value; and post- bronchodilator FEV-1 was 48 percent of predicted value and FEV-1/FVC was 72 percent of predicted value.  

Additionally, the examiner noted the Veteran's restrictive lung disease was the disease causing his functional impairment predominantly.  He acknowledges that the Veteran COPD was present; but determined that the restrictive lung disease was predominantly responsible for the limitation in pulmonary function based on the physical exam and testing.  He explained that the chest CT showed atelectasis which is not seen in COPD and which is more evidence of restrictive lung disease due to chest wall limitation due to ankylosing spondylitis, the flow volume loop was most compatible with a combined restrictive lung disease and obstructive process, and the very low FVC was out of proportion to the ratio which was the best evidence that his restrictive lung disease was the biggest cause of his functional impairment.

A rating in excess of 60 percent is not warranted for the Veteran's pulmonary chest pain as the medical evidence does not show FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; that the Veteran required outpatient oxygen therapy during the appeal period.

In sum, after reviewing all of the clinical evidence and subjective complaints, and resolving all reasonable doubt in the Veteran's favor, the Board finds a 60 percent rating, but no higher, is warranted for the Veteran's pulmonary chest pain.

II.  Right and left lower extremity paresthesia

The Veteran contends that his right and left lower extremity paresthesia warrant higher ratings than currently assigned.  The Veteran's right and left lower extremity paresthesia are currently each rated a separate 10 percent under DC 8520 prior to September 18, 2015 and a separate 40 percent thereafter.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Under DC 8520, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.    

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

Private treatment records showed the Veteran reported pain and numbness in the lower extremities throughout the appeal period.  A May 2008 nerve conduction study showed absent sensory responses in both lower extremities consistent with an axonal sensory neuropathy, with no specific electrodiagnostic evidence of lumbosacral radiculopathy. 

An October 2008 VA examination noted a history of bilateral paresthesia in the plantar surface of his feet and up to the ankles bilaterally.  The neurological examination showed 5+/5+ strength in all major muscle groups of the lower extremities and deep tendon reflexes were at 2+ and equal bilaterally in the lower extremities.  No pathological reflexes were noted and Babinski was normal with toes going down bilaterally.  The Veteran was able to feel sharp pain and light touch at the bottom of his feet; however, he reported some degree of numbness of his feet from the plantar surface to the ankles bilaterally.

A November 2008 private treatment record noted the Veteran could not walk well due to peripheral neuropathy.  Private treatment records from March and April 2009 noted progressive difficulty with walking and paresthesias in the lower extremities and that an EMG of both feet suggested a peripheral neuropathy with absent sensory nerve action potentials in both legs.  Physical therapy records from October and December 2010 noted lower extremity peripheral neuropathy and weakness.

The January 2011 VA examination showed decreased sensation to light touch and pain in a stocking glove pattern in the bilateral legs up to the knees.  Reflexes of the knees and ankles bilaterally were 4+ and Babinski was equivocal bilaterally.  The examiner diagnosed lower extremity paraparesis due to his spinal conditions.

At the January 2015 Board hearing, the Veteran testified that his legs had gone numb and caused him to fall in the past and that he could not walk properly and his left foot dragged.

The September 2015 VA examiner determined there was moderately severe incomplete paralysis of the sciatic nerves in the right and left lower extremities. The examiner noted no muscle atrophy.

A higher rating is not warranted for paresthesias of the right or left lower extremity because the VA examination and medical evidence of record does not show the Veteran's paresthesia of the right and/or left lower extremity resulted in a disability analogous to severe incomplete paralysis, with marked muscular atrophy or complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of knee is weakened or (very rarely) lost.    




ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 60 percent for pulmonary chest pain is granted.

Subject to the law and regulations governing payment of monetary benefits, prior to September 18, 2015, an evaluation of 40 percent, but no higher, for left lower extremity paresthesia is granted.

An evaluation in excess of 40 percent for left lower extremity paresthesia is denied.

Subject to the law and regulations governing payment of monetary benefits, prior to September 18, 2015, an evaluation of 40 percent, but no higher, for right lower extremity paresthesia is granted.

An evaluation in excess of 40 percent for right lower extremity paresthesia is denied.


REMAND

In regard to the Veteran's left shoulder degenerative changes, VA examinations were provided in October 2008, January 2011, and September 2015.  However, the examiners did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted.  Correia v. McDonald, 28 Vet. App. 158 (2016).

On remand, the AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left shoulder disability and any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his left shoulder disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of left shoulder disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any outstanding treatment records regarding the Veteran's left shoulder disability, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left shoulder disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


